GALSTON, District Judge.
The petitioner is a native American, horn in tho city of New York on October 12, 1885. She was continuously present in the United ■States until August 1, 1912. At that time she went to Montreal, Canada,, to act as superintendent of the First Jewish Orphanage in that city, and continued so to act until February, 1916. It was her practice1 to return to New York at irregular intervals. She states that she maintained a residence with her mother, who lived in the city of New York during that time.
In February, 1916, she returned to New York, and married a naturalized Canadian citizen. His place of business was in Montreal. After her marriage, she continued her work in Montreal with the orphanage in an advisory capacity, and went there every few months or so. She sets forth in her affidavit' that she considered her home to he with her mother in New York City, until the latter’s death in January, 1923, at which time the petitioner made her home with her sister and niece.
It appears that several years after her marriage her husband purchased a home in Montreal, and her two children were horn in Montreal, one in 1918, and tho second in 1922. In October, 1924, she severed her connection with the orphange in Montreal and has not been out of tho United States since. She has not seen her husband since that time. Her children live with her in New York City. On numerous trips back and forth to Canada during the period from 1912 to 1924 she was never examined, she avers, by the United States Immigration Service as to her right to enter the United States.
The district director of naturalization opposes her petition on the ground that she has not established her eligibility under the provisions of the Act of September 22, 1922, inasmuch as no certificate of arrival in the United States is produced by the petitioner.
*858' The objection seems to be well founded. U. S. Code, title 8, § 369, 8 USCA § 369 (September 22, 1922, c. 411, § 4, 42 Stat. 1022), provides:
§ 369. Naturalization of Women; Women Who Have Lost Citizenship by Marrying Aliens Eligible to Citizenship; Proeeckwe. A woman who, before September 22, 1922, has lost her United States citizenship by reason of her marriage to an alien eligible for citizenship, may be naturalized as provided in the preceding section. No certificate of arrival shall be required to be filed with her petition if during the continuance of the marital status she sljall have resided within the United States. After her naturalization she shall have the same citizenship status as if her marriage had taken place after September 22, 1922.”
The petitioner is certainly one who lost her United States citizenship before September 22, 1922, but it is quite obvious that during the continuance of her marital status she resided in Canada with her husband. Her activities in Canada and the birth of her children there are inconsistent with her statement that she at all times intended to maintain a residence with her mother in New York City. In such circumstances she should have obtained a certificate of arrival. U. S. v. Humphrey (C. C. A.) 29 F.(2d) 736.
Accordingly the petition must be denied.